IN THE
                               TENTH COURT OF APPEALS

                                        No. 10-21-00214-CR

                           EX PARTE GARY ARTHUR AYERS


                                       Original Proceeding


                                 From the 54th District Court
                                  McLennan County, Texas
                                 Trial Court No. 2019-120-C2


                                MEMORANDUM OPINION

        Through a form document entitled, “Petition for Relief From a Conviction or

Sentence By a Person in State Custody,” Gary Arthur Ayers, a prison inmate, wants a

sentence reduction, a new trial, or a reversal and remand to vacate his sentence.

Essentially, Ayers is requesting post-conviction relief. 1

        As an intermediate appellate court in Texas, our jurisdiction is limited. We do not

have habeas corpus jurisdiction of any request for post-conviction relief in a felony




1
  The form used by Ayers is for a “Petition Under 28 U.S.C. § 2254 for A Writ of Habeas Corpus.”
Instruction 8 instructs the applicant to send the form to the “Clerk of the United States District Court.” It
was mailed to the Clerk of the Tenth Court of Appeals of Texas.
proceeding. See Olivo v. State, 918 S.W.2d 519, 525 n.8 (Tex. Crim. App. 1996); see also TEX.

CODE CRIM. PROC. arts. 11.05, 11.07; Ex parte Mendenhall, 209 S.W.3d 260, 261 (Tex. App.—

Waco 2006, no pet.). According to Ayers, he was convicted of the felony offense of

possession of heroin and methamphetamine with an intent to deliver and sentenced to

30 years in prison. See TEX. HEALTH & SAFETY CODE § 481.112; TEX. PENAL CODE § 12.32(a).

        Because we have no jurisdiction, this proceeding is dismissed for want of

jurisdiction.


                                                TOM GRAY
                                                Chief Justice

Before Chief Justice Gray,
       Justice Rose, 2 and
       Justice Wright 3
Appeal dismissed
Opinion delivered and filed August 31, 2021
Do not publish
[OT06]




2
 The Honorable Jeff Rose, Former Chief Justice of the Third Court of Appeals, sitting by assignment of the
Chief Justice of the Texas Supreme Court. See TEX. GOV'T CODE §§ 74.003, 75.002, 75.003.

3The Honorable Jim R. Wright, Senior Chief Justice (Retired) of the Eleventh Court of Appeals, sitting by
assignment of the Chief Justice of the Texas Supreme Court. See TEX. GOV'T CODE §§ 74.003, 75.002, 75.003.

Ex parte Ayers                                                                                     Page 2